Citation Nr: 1307130	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  09-11 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left eye disorder.

2.  Entitlement to service connection for a skin disorder claimed as jungle rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel

INTRODUCTION

The Veteran had verified active duty service from May 1987 to March 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified during an October 2011 Travel Board hearing that was held at the RO.  A transcript of the hearing is associated with the claims file.  At the hearing, the record was ordered to be held in abeyance for an additional 60 days to permit the Veteran an opportunity to submit additional evidence.

In February 2012, the Board remanded this matter for further claims development, to include arranging the Veteran to undergo a VA examination of his claimed skin and eye disorders and subsequently readjudicating the Veteran's claims.  The Board is satisfied that the development directed in its remand has been performed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified during an October 2011 Travel Board hearing that was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  As noted above, a transcript of those proceedings is associated with the record.

In a January 2013 letter, the Veteran was informed that the VLJ who presided at his hearing was no longer employed at the Board, and, that the law requires that the VLJ who has presided over a hearing in an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c)  (West 2002); 38 C.F.R. § 20.707 (2012).  He was therefore given the option of testifying at a new hearing before a currently sitting Board member.  In February 2013, the Veteran notified VA that he wished to appear at a video conference hearing, to be attended from his local RO.

Under the circumstances, a new video conference hearing should be rescheduled. Inasmuch as video conference hearings are scheduled by the RO, this case must be returned to the Houston RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the Houston VARO and ensure that proper notice procedures pursuant to 38 C.F.R. § 20.704 are followed.  After the hearing is conducted, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


